Title: Franklin and Silas Deane to Arthur Lee, 1 February 1778
From: Franklin, Benjamin,Deane, Silas
To: Lee, Arthur


Sir
Passy, Feb. 1. 1778
We have maturely considered your Letter of the 30th past. And tho’ we cannot see the mischievous Consequences of the 12th. Article which you apprehend, yet conceiving that Unanimity on this Occasion is of Importance, we have written to Mr. Gerard this Morning, that we concur in desiring that Article and the preceding to be omitted, agreable to his first Proposal. We have the Honour to be Sir Your most obedient humble Servants
B FranklinS. Deane
Honble A. Lee Esqr
